DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/20/2021 have been fully considered but they are not persuasive. 
	Applicant argues on Page 6-7 that “the Advisory Action’s reading of Col 4, ll. 8-10 is broadened beyond the actual meaning of the disclosure” and that “Urena makes it clear that in order for the advantages of the invention to be obtained, the solvent mixture includes both an aliphatic hydrocarbon solvent a liquid aromatic solvent.”
	The argument is unpersuasive since the present rejection is based on Phang in view of Urena where, as applied in the present rejection, Urena is applied only for 
Furthermore, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  Here, Urena is relevant as disclosing that aliphatic solvents are selected for providing sufficient dispersion or dissolution of microcrystalline paraffin wax and selected for a desired rate of evaporation.  The Office further maintains that disclosure of about 100% aliphatic hydrocarbon and about 0% aromatic solvent as the solvent system includes a solvent comprising 100% aliphatic hydrocarbon.  The Office also notes that Urena discloses adding aromatic hydrocarbon in an amount to sufficient to adjust the rate of evaporation of the solvent including about 0%.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention that 0% can be added if adjusting the rate of evaporation is entirely unnecessary.

Regarding Applicant’s arguments at Page 9 that “It would not have been obvious to combine Phang and Urena in the manner described in the Office Action at least because Urena specifically discloses its composition being suitable for metal substrates” the argument is unpersuasive.  Applicant is unreasonably narrowly reading both Urena and Phang.  The Office notes that Urena also suggests that the composition could be used to waterproof fabrics, circuit boards, paper products, leather, stone and brick (see Col 5, Ln 5-14).  Phang also discloses a formulation 
Regarding Applicant’s arguments at Page 10 regarding aromatic solvent including xylene and “consisting essentially of”, the argument is unpersuasive for the reasons given above regarding Urena.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2, 5-6, 8-10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al (US 2017/0101551) and in further view of Urena (US 5,294,251).
Regarding Claim 1, Phang discloses a formulation for forming water repellent film on plastic comprising:
	(1) a wax emulsion system in a carrier;
(2) the carrier is majority by weight water with a minor quantity of organic solvent (see [0010]); and
(3) the wax emulsion is composed of micelles of surfactant surrounding paraffin wax and surfactant (see [0011]).
Phang does not disclose the formulation comprising paraffin wax in an admixture or homogeneous solution with linear or branched C6-C8 alkanes.
Urena discloses:
(1) a paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11);
(2) the wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60); and
(3) preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of 
Urena further discloses that the paraffin wax dispersed in the solvent enables the formation of uniform coating with the molecules more uniformly aligned on the substrate after evaporation of the solvent (See Col 3, Ln 22-27).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the plastic water repellent formulation as disclosed by Phang where the wax emulsion comprises paraffin wax dispersed in aliphatic solvent as disclosed by Urena to improve the uniformity of the water repellent coating.
Regarding the preamble “consisting essentially of” the claim language the claim language is interpreted to exclude materials that interfere suitability for aerospace transparency plastic without crazing.
In this case, there is no evidence that Phang’s disclosure of a carrier that is majority water and micelles of surfactant is not considered to materially affect the suitability for aerospace transparency plastic especially where Phang is a formulated for plastic substrates (see [0001]).  As further evidence that the inclusion of water does not materially affect the basic and novel characteristics of the invention, Example I of the present Specification includes paraffin wax, heptane, surfactant and water where the paraffin wax, heptane, and surfactant are a suspended in water.  As further evidence, claim 8 includes the balance of the composition being water.
Regarding Claim 2 and 17, Phang discloses a composition where the wax emulsion is in an amount of 2-20% by weight (see Table 1).  Urena discloses the composition where the microcrystalline wax is included in an amount of 1 to 30% 
Regarding Claim 5, Phang discloses the formulation comprising 5 to 25% surfactant based on the wax where the wax emulsion comprises 15% to 40% by weight of wax (see [0011]).  Phang also discloses an example where the wt% of surfactant in the formulation is 0.75% of the formulation since 5 total weight percent of wax emulsion is used and the wax emulsion is 15% surfactant (see [0032]). 
Regarding Claim 6, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C12 alkanes which includes heptane (i.e. C7 alkane), it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding Claim 8, Phang discloses a water-borne formulation (see [0010]).
Regarding Claim 9-10, Phang further discloses the composition applied to transparent plastic substrate (see [0007]) and also specifically applied to motorcycle windshields and boat windshields (see [0008]).  Phang and Urena do not explicitly disclose that the plastic transparency is of the type used for aerospace and/or airplane vision.  However, the recitation to “of the type used for aerospace 
Regarding Claim 12, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C12 alkanes which includes heptane (i.e. C7 alkane), it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding to Claim 14, Phang and Urena suggest the formulation comprising paraffin wax, surfactant and a linear or branched C6-C8 alkane. 
Given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding the preamble “consisting essentially of” since Phang discloses water repellent compositions for applying water repelling ability to plastic articles, additional components such as water present in his composition does not materially affect the basic and novel characteristics of the claimed invention.
Regarding Claim 16, Urena discloses that the solvent is at least one hydrocarbon solvent capable of dispersing the melted microcrystalline paraffin wax (see Col, 57-59).  Urena therefore discloses the composition comprising a co-solvent comprising a mixture of the aliphatic alkanes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang and Urena, as applied to Claim 1, and in further view of Fain et al (US 3,433,750).
As applied to Claim 1, Phang and Urena discloses a coating composition that comprises an admixture or a homogeneous solution comprising paraffin wax, a surfactant, and a linear or branched C6 to C8 alkane.  
Regarding Claim 4, Phang discloses the surfactant comprising a cationic surfactant illustratively including imidazolines, diethyl amines, ethoxylated amines (see [0013]).  Phang does not specifically disclose the surfactant selected from the group consisting of a quaternary ammonium compound, a polysorbate, polyoxyethylene cetyl ethers, sodium dodecyl sulfate, copolymers having both a hydrophilic group and either an aromatic lipophilic or hydrophilic group incorporated therewith, and mixtures thereof.
	Fain discloses a water repelling composition for transparent solids comprising a silico-titanium copolymer as hydrophobic active agent, a cationic, surface-active quaternary ammonium compound (i.e. a cationic quaternary ammonium surfactant), and an organic solvent (see Col 1, Ln 13-16 and Col 5, Ln 28-37).  Fain further discloses that the cationic, surface-active quaternary ammonium compound forms an emulsion of the copolymer where the polar groups make the attachment to wet transparent surfaces including plastic surfaces form a durable water-repellent film (see Col 4, Ln 54 to Col 5, Ln 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the water repellent formulation as disclosed by Phang and Urena where the surfactant is the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/3/2021